OPINION — AG — ** CONFLICT OF INTEREST — SCHOOL BOARD MEMBER ** IT IT LEGAL FOR THE HUSBAND OF THE SISTER OF A SCHOOL BOARD MEMBER'S WIFE TO ACCEPT A CONTRACT FOR ELECTRICAL WIRING OF A BUILDING WHICH THE BOARD OF EDUCATION HAS LEFT TO A CONTRACTOR ON A TURN KEY JOB ? — AFFIRMATIVE  (DOES NOT LIVE IN SAME RESIDENCE, NEPOTISM, EMPLOYMENT, CONTRACT) CITE: 21 O.S. 481 [21-481], 70 O.S. 4-29 [70-4-29], OPINION NO. OCTOBER 17, 1929 — WALLACE, OPINION NO. MARCH 9, 1936 — GINDER, OPINION NO. APRIL 14, 1931 — FISHER, OPINION NO. MARCH 4, 1053 — EXAMINER AND INSPECTOR (J. H. JOHNSON)